DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 8, 10, 11, 14, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siamwalla et al. ("Siamwalla" US 20130097144), and further in view of Mishra et al. ("Mishra" US 20150319503), Gyongyi et al. ("Gyongyi" US 20140379696), and Djordjevic et al. (“Djordjevic” WO 2015036022).

Regarding claim 1, Siamwalla teaches A method for generating messages comprising information about radio-television programs in reply to a query related to a specific radio-television program or content made by a user of a radio-television apparatus [i.e. client computing device] on one or more radio-television program databases and/or on the Internet, said messages being adapted to be issued by said radio-television apparatus, [Siamwalla - Para 0037: discloses a client computing device receive user inputted search queries (generally inputted via a user interface presented on the display and permitting alpha-numeric and/or textual input into a designated search box) and to receive content for presentation on the display, for instance, from the search application]
said messages being issued on a basis of a user's privacy criterion, said privacy criterion requiring at least a verification of a user's credentials, the method being performed by said radio-television apparatus and comprising:  [Siamwalla - Para 0004: discloses upon receipt of a search query, it is determined 
a) obtaining said user's credentials of the user making said query; [Siamwala – Para 0046: teaches login to the social networking application from the search application]
d) finding said specific radio-television program or content; [Siamwalla – Para 0004, 0021-0023, 0032, Fig. 13, 14: teaches presenting search results]
f) obtaining credentials of a user using said radio-television apparatus; and [Siamwala – Para 0046: teaches login to the social networking application from the search application]
g) upon verification of said credentials obtained at step f), as belonging to the user having made said query, issuing a message indicating that said specific radio-television program or content is available. [Siamwalla - Para 0004: discloses upon receipt of a search query, it is determined whether the user is an authenticated user, for instance, whether social networking data associated with the user is available]
Siamwalla does not explicitly teach b) univocally associating said query to said user's credentials obtained at step a);
c) searching said one or more radio-television program databases and/or on the Internet for said specific radio-television program or content;
e) preventing issuing any message by said radio-television apparatus to a result of said query before obtaining the user's credentials of the user having made said query; 

 b) univocally associating said query to said user's credentials obtained at step a); [Mishra – Para 0051: teaches search terms and program selection by a user can be associated with a profile of the user and/or the account]
Siamwalla and Mishra are analogous in the art because they are from the same field of content searching [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Siamwalla’s search queries in view of Mishra to search associations for the reasons of properly recording user search histories for providing personalized search results.
Siamwalla and Mishra do not explicitly teach c) searching said one or more radio-television program databases and/or on the Internet for said specific radio-television program or content;
e) preventing issuing any message by said radio-television apparatus to a result of said query before obtaining the user's credentials of the user having made said query; 

However, Gyongyi teaches c) searching said one or more radio-television program databases and/or on the Internet for said specific radio-television program or content; [Gyongi – Para 0041, Fig. 1: teaches searching a public content index 140, private content index 150, and entity database 160 for content]
Siamwalla, Mishra, Gyongyi are analogous in the art because they are from the same field of content searching [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 
Siamwalla, Mishra, and Gyongyi do not explicitly teach e) preventing issuing any message by said radio-television apparatus to a result of said query before obtaining the user's credentials of the user having made said query; 

However, Djordjevic teaches e) preventing issuing any message by said radio-television apparatus to a result of said query before obtaining the user's credentials of the user having made said query; [Djordjevic – P10, L3-14, Fig. 2: teaches the MSC 100 buffering any further messages received, wherein if authentication of a User Equipment fails, any buffered message is ignored and discarded. P9, L27-P10, L2: teaches if authentication of a UE fails, the corresponding radio connection is released immediately] 
Siamwalla, Mishra, Gyongyi, and Djordjevic are analogous in the art because they are from the same field of user authentication [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Siamwalla, Mishra, and Gyongyi’s authentication in view of Djodjevic to message buffering for the reasons of improving server efficiency by only allowing an authenticated user’s requests to be accepted by the server.

Regarding claim 2, Siamwalla, Mishra, Gyongyi, and Djordjevic teaches The method according to claim 1, wherein said privacy criterion depends on one or more parameters comprised in the group including: a user category, a protection level adopted by said radio-television apparatus being used by the user for making the query and/or for a reply to said query, a query start time Tq, a radio-television content availability time Tc, a message time Tm, a category of the radio-television program or content matching the query, and a login status of the user using said radio-television apparatus and/or on a social network accessible through said radio-television apparatus. [Siamwalla - Para 0046: discloses user may login to the social networking application 212 from the search application 214 using a social networking identifier associated with the user]

Regarding claim 8, Siamwalla, Mishra, Gyongyi, and Djordjevic teaches A radio-television apparatus for generating messages, comprising information about radio-television programs, in reply to a query made on one or more radio-television program databases and/or on the Internet, said apparatus comprising a processor and memory, said apparatus being configured for implementing the method according to claim 1 [Siamwalla – Para 0024, 0028, Fig. 1: teaches computing devices with a processor 114 and memory 112 for implementing embodiments of the invention]

Regarding claim 10, Siamwalla, Mishra, Gyongyi, and Djordjevic teaches A system for generating messages, comprising information about radio-television programs, in reply to a query made on one or more radio-television program databases and/or on the Internet, said system comprising at least two radio-television apparatuses in accordance with claim 8 [Siamwalla – Para 0034: teaches that any number of client computing devices may be employed in the computing system].

Regarding claim 11, Siamwalla, Mishra, Gyongyi, and Djordjevic teaches a non-transitory computer readable medium comprising instructions that, when executed by said radio/television apparatus, perform the method according to claim 1 [Siamwalla – Para 0023: teaches computer readable storage media storing computer-useable instructions]

Regarding claim 14, Siamwalla, Mishra, Gyongyi, and Djordjevic teaches A radio-television apparatus for generating messages, comprising information about radio-television programs, in reply to a query made on one or more radio-television program databases and/or on the Internet, said apparatus being configured for implementing the method according to claim 2 [Siamwalla – Para 0024, 0028, Fig. 1: teaches computing devices with a processor 114 and memory 112 for implementing embodiments of the invention].

Regarding claim 16, Siamwalla, Mishra, Gyongyi, and Djordjevic teaches A radio-television apparatus for generating messages, comprising information about radio-television programs, in reply to a query made on one or more radio-television program databases and/or on the Internet, said apparatus being configured for implementing the method according to claim 1 [Siamwalla – Para 0024, 0028, Fig. 1: teaches computing devices with a processor 114 and memory 112 for implementing embodiments of the invention].

Regarding claim 19, Siamwalla, Mishra, Gyongyi, and Djordjevic teaches a non-transitory computer readable medium comprising instructions that, when executed by said radio/television apparatus, perform the method according to claim 2 [Siamwalla – Para 0023: teaches computer readable storage media storing computer-useable instructions].

Claims 3, 5, 15, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siamwalla, Mishra, Gyongyi, and Djordjevic as applied to claim 2 above, and further in view of Rodriguez et al. ("Rodriguez" US 20020049804).

 the method according to claim 2, wherein said privacy criterion is associable with the user profile stored in memory means of said radio-television apparatus. [Rodriguez - Fig. 3: suggests a client devices with a subscriber database (item 350).  Para 0050: discloses the subscriber database can be utilized to store information relating to the subscribers who use the DHCT].
Siamwalla, Mishra, Gyongyi, Djordjevic, and Rodriguez are analogous in the art because they are from the same field of distributing a plurality of instances of media content [Para 0004].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Siamwalla, Mishra, Gyongyi, and Djordjevic’s privacy criterion in view of Rodriguez to the criterion associations for the reasons of personalizing each user profile to credentials for secure content searching.

Regarding claim 5, Siamwalla, Mishra, Gyongyi, and Djordjevic do not explicitly teach claim 5.  However, Rodriguez teaches the method according to claim 1, wherein said credentials are a username and password pair, or the user's face/voice/gesture recognition information. [Rodriguez - Para 0096: discloses the subscriber can create a password for this user name].
In addition, the rationale of claim 3 regarding Rodriguez is used for claim 5.

A radio-television apparatus for generating messages, comprising information about radio-television programs, in reply to a query made on one or more radio-television program databases and/or on the Internet, said apparatus being configured for implementing the method according to claim 3 [Siamwalla – Para 0024, 0028, Fig. 1: teaches computing devices with a processor 114 and memory 112 for implementing embodiments of the invention].

Regarding claim 17, Siamwalla, Mishra, Gyongyi, Djordjevic, and Rodriguez teaches A radio-television apparatus for generating messages, comprising information about radio-television programs, in reply to a query made on one or more radio-television program databases and/or on the Internet, said apparatus  being configured for implementing the method according to claim 5 [Siamwalla – Para 0024, 0028, Fig. 1: teaches computing devices with a processor 114 and memory 112 for implementing embodiments of the invention].

Regarding claim 20, Siamwalla, Mishra, Gyongyi, Djordjevic, and Rodriguez teaches a non-transitory computer readable medium comprising instructions that, when executed by said radio/television apparatus, perform the method according to claim 5 [Siamwalla – Para 0023: teaches computer readable storage media storing computer-useable instructions]

Claims 7, 13, 18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Siamwalla, Mishra, Gyongyi, Djordjevic, and Rodriguez as applied to claim 3 above, and further in view of Linsalata et al. ("Linsalata" US 20150081630).

Regarding claim 7,  Siamwalla, Mishra, Gyongyi, Djordjevic, and Rodriguez do not explicitly teach claim 7.  However, Linsalata teaches The method according to claim 3, wherein, in a case of a positive reply to a specific query made by a specific user, no message related to an actual availability of requested content is displayed if, before said specific user's credentials, whatever they are, have not been previously verified by said radio-television apparatus [Linsalata - Para 0033: discloses If the requesting user is not authorized to access the object, the authorization server may prevent the requested object from being retrieved from the data store, or may prevent the requested object from be sent to the user].
Siamwalla, Mishra, Gyongyi, Djordjevic, Rodriguez, and Linsalata are analogous in the art because they are from the same field of user requests [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Siamwalla, Mishra, Gyongyi, Djordjevic, and Rodriguez’s search requests in view of Linsalata to authorization for the reasons of providing denying access to content based on the user’s authorization to receive them.

Regarding claim 13,  Siamwalla, Mishra, Gyongyi, Djordjevic, and Rodriguez do not explicitly teach claim 13.  However, Linsalata teaches The method according to claim 5, wherein in the case of positive reply to a query made by a specific user, no message related to the actual availability of the requested content is displayed if before said specific user's credentials, whatever they are, have not been previously verified by said radio-television apparatus [Linsalata - Para 0033: discloses If the requesting user is not authorized to access the object, the authorization server may prevent the requested object from being retrieved from the data store, or may prevent the requested object from be sent to the user].
In addition, the rationale of claim 7 is used for claim 13. 

Regarding claim 18, Siamwalla, Mishra, Gyongyi, Djordjevic, Rodriguez, and Linsalata teaches A radio-television apparatus for generating messages, comprising information about radio-television programs, in reply to a query made on one or more radio-television program databases and/or on the Internet, said apparatus being configured for implementing the method according to claim 7 [Rodriguez - Fig. 3: suggests a digital home communications terminal (DHCT)].

Regarding claim 21, Siamwalla, Mishra, Gyongyi, Djordjevic, Rodriguez, and Linsalata teaches a non-transitory computer readable medium comprising instructions that, when executed by said radio/television apparatus, perform the method according to claim 7 [Siamwalla – Para 0023: teaches computer readable storage media storing computer-useable instructions]

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siamwalla, Mishra, Gyongyi, and Djordjevic as applied to claim 8 above, and further in view of Hildreth ("Hildreth" US 20090133051).

Regarding claim 9, Siamwalla, Mishra, Gyongyi, and Djordjevic do not explicitly teach claim 9.  However, Hildreth teaches The radio-television apparatus according to claim 8, said radio-television apparatus comprising a face/voice/gesture recognition device adapted to recognize a user's face through a video camera, detect a user's gestures, and recognize a user's voice, and being able to use said user's face/voice/gesture recognition information in order to execute commands in said radio-television apparatus [Hildreth - Para 0071: discloses detecting a user’s face or body.  Para 0128: discloses the electronic media device may implement a process to track and interpret hand gestures as commands.  Para 0129: discloses the electronic media device may implement a process to track and interpret spoken words as commands].
Siamwalla, Mishra, Gyongyi, Djordjevic, and Hildreth are analogous in the art because they are from the same field of accessing media content with an electronic media device [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Siamwalla, Mishra, and Gyongyi in view of Hildreth to facial recognition for the reasons of providing security by restricting access to account information based on the recognition services.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siamwalla, Mishra, Gyongyi, and Djordjevic as applied to claim 1 above, and further in view of Linsalata et al. ("Linsalata" US 20150081630).

Regarding claim 12, Siamwalla, Mishra, Gyongyi, Djordjevic do not explicitly teach claim 12.  However, Linsalata teaches The method according to claim 1, wherein in a case of a positive reply to a specific query made by a specific user, no message related to an actual availability of requested content is displayed if, before said specific user's credentials, whatever they are, have not been previously verified by said radio-television apparatus [Linsalata - Para 0033: discloses If the requesting user is not authorized to access the object, the authorization server may prevent the requested object from being retrieved from the data store, or may prevent the requested object from be sent to the user].
Siamwalla, Mishra, Gyongyi, Djordjevic, and Linsalata are analogous in the art because they are from the same field of user requests [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Siamwalla, Mishra, Gyongyi, and Djordjevic’s search requests in view of Linsalata to authorization for the reasons of providing denying access to content based on the user’s authorization to receive them.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20140019488 A1	Wo; Zhaogang et al. – Authenticate to determine if user is blocked before making request
US 20140324829 A1	Hanses; Anthony Adam et al. – Login to access first tagged search result
US 20100082652 A1	Jones; Scott A. et al. – Identity verification to gain access to a search result
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604.  The examiner can normally be reached on 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JAYCEE IMPERIAL/           Examiner, Art Unit 2426



/NASSER M GOODARZI/           Supervisory Patent Examiner, Art Unit 2426